                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

CHRISTOPHER LIGHTFOOT,                       )
               Plaintiff,                    )
                                             )
v.                                           )       JUDGMENT
                                             )       No. 7:16-CV-244-FL
GEORGIA-PACIFIC WOOD PRODUCTS, )
LLC; GEORGIA-PACIFIC LLC                     )
individually and as successor-in-interest to )
Georgia-Pacific Corporation; and             )
WEYERHAEUSER COMPANY,                        )
                       Defendants.           )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the defendants’ motions for summary judgment.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
February 21, 2020, and for the reasons set forth more specifically therein, that defendants’ motions
for summary judgment are granted.

This Judgment Filed and Entered on February 21, 2020, and Copies To:
Allen M. Stewart / Gary Shipman / James Moore / Lee Lesher / Robert Buck / Scott Frieling (via
CM/ECF Notice of Electronic Filing)
Anita Thomas / Christopher Jackson / Leslie Packer / Mary McLemore / Richard Vines, V /
Preetha Rini (via CM/ECF Notice of Electronic Filing)
Iva Gustafson / J. Nicholas Ellis / Joshua Metcalf / Lucille Andres / Ruth Maron / Alison
McMinn / Amorya M. Orr / Tanya Ellis/ Thomas Buckley / Thomas York (via CM/ECF Notice
of Electronic Filing)

February 21, 2020                     PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
